EXHIBIT 10.25

COMPENSATION ARRANGEMENTS FOR OUTSIDE DIRECTORS

Cash Compensation

The cash fees paid to outside directors are as set forth below.

Chairman of the Board

The Chairman of the Board of Directors, Mr. R.S. Evans, receives a cash retainer
fee at rate of $63,000 per year. Mr. Evans receives no other cash compensation
for his service on the Board and its Committees.

Other Non-Employee Directors

Non-employee directors, other than Mr. Evans, receive the following cash
compensation:

 

Annual Board retainer

   $ 20,250   

Annual retainer – Audit Committee chairman

   $ 8,100   

Annual retainer – other Audit Committee members

   $ 1,215   

Annual retainer – Management Organization & Compensation Committee chairman

   $ 2,430   

Annual retainer – Executive Committee members

   $ 1,620   

Meeting fee

   $ 1,620   

Stock Compensation

In accordance with Company’s non-employee directors’ stock compensation program,
each non-employee director is awarded, on the date of the Annual Meeting of
Stockholders, a grant of restricted stock units (“RSUs”) for a number of shares
equal to the lesser of (i) shares valued at $15,000 on the date of grant, or
(ii) 15,000 shares.

The RSUs vest in full on the date of the next Annual Meeting of Stockholders or
upon a change of control of the Company. The shares of stock represented by
vested RSUs are delivered to the director upon cessation of his service on the
Board.

On April 23, 2012, the date of the 2012 Annual Meeting of Stockholders, each of
the non-employee directors received a grant of 11,152 RSUs in accordance with
the above-described program. These RSUs will vest in full on April 22, 2013, the
date of the 2013 Annual Meeting of Stockholders.

Other

The Company reimburses its directors for reasonable expenses incurred in
attending Board and Committee meetings.